ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_05_EN.txt. 53

DECLARATION BY JUDGE SPIROPOULOS
[Translation]

To my very great regret, I differ from the Judgment on some
points:

With regard to the first and second submissions of Portugal on
the merits of the case, I am in agreement, in principle, with the
opinion of Judges Armand-Ugon, Wellington Koo and Sir Percy
Spender.

With regard to the submission of Portugal that India must end
the measures by which it opposes the exercise of the right of passage,
I consider that the point of view of the Government of India must
be adopted for the following reasons:

It is a fact that after the departure of the Portuguese authorities,
the population of the enclaves set up a new autonomous authority
based upon the will of the population. Since the right of passage
assumes the continuance of the administration of the enclaves by
the Portuguese, the establishment of a new power in the enclaves
must be regarded as having 2pso facto put an end to the right of
passage.

(Signed) J. SPIROPOULOS.

51
